Citation Nr: 1124367	
Decision Date: 06/27/11    Archive Date: 07/06/11

DOCKET NO.  05-09 450	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Entitlement to service connection for bleeding ulcers.

2.  Entitlement to service connection for colitis.

3.  Entitlement to service connection for a lung condition.


REPRESENTATION

Appellant represented by:	Virginia A. Girard-Brady, Attorney at Law


WITNESSES AT HEARING ON APPEAL

Appellant and spouse



ATTORNEY FOR THE BOARD

J. Barone, Counsel


INTRODUCTION

The Veteran had active service from September 1990 to September 1993, and from September 25, 1996 to October 4, 1996.

This matter came before the Board of Veterans' Appeals (Board) from a February 2004 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Waco, Texas.

The Veteran and his wife testified before the undersigned Veterans Law Judge at the RO in May 2007.  A transcript of the hearing has been associated with the claims file.

The Board remanded the appeal in December 2007 for additional development of the record. In November 2008 the Board denied the Veteran's claims.  The Veteran timely appealed to the Court of Appeals for Veterans Claims (Court).  In April 2010, the Court granted the parties' Joint Motion for Remand (JMR), remanding the appeal for further adjudication consistent with the JMR.  The Board remanded the appeal for additional development in September 2010.

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC. VA will notify the appellant if further action is required.


REMAND

In the Joint Motion, the parties agreed that the Board failed to ensure compliance with its December 2007 remand.  Specifically, the parties agreed that a January 2008 VA examination report and a May 2008 addendum were insufficient because the examiner failed to provide supporting rationale for his opinion.  The parties also pointed out that the May 2008 examiner's opinion did not account for lay evidence concerning continuity of symptomatology with respect to the Veteran's claims for colitis and bleeding ulcers.  The United States Court of Appeals for Veterans Claims (Court) has held that a remand by the Board imposes upon the Secretary of the VA a concomitant duty to ensure compliance with the terms of the remand.  Where the remand orders of the Board are not complied with, the Board errs in failing to insure compliance.  Stegall v. West, 11 Vet. App. 268 (1998).

In light of the deficiencies pointed out by the parties to the JMR, the Board determined that additional development was necessary and remanded the case.  The Board's remand directed that the Veteran be scheduled for examinations to determine the etiology of his claimed gastrointestinal and pulmonary disabilities.  Pursuant to the Board's remand, the Veteran was afforded a VA examination in November 2011.  The examiner provided an impression of pulmonary alveolar proteinosis and irritable bowel syndrome.  She concluded that those conditions were not related to the Veteran's in-service complaints.  When subsequently asked to provide a rationale for her conclusion, the examiner stated that the present symptoms were not present in service.  

In a January 2011 statement, the Veteran's attorney argued that the examiner's opinion was a bare conclusion and failed to provide any analysis.  She also maintained that the Veteran's history, to include respiratory and gastrointestinal complaints in service and his lay statements of continuity of symptoms.  

The Board finds that the examiner's brief statement, which was not accompanied by a discussion of the underlying factual predicate, is not a sufficient rationale.  In that regard, the Board observes that a medical examination report must contain not only clear conclusions with supporting data, but also a reasoned medical explanation connecting the two.  See Nieves- Rodriguez v. Peake, 22 Vet. App. 295 (2008); Stefl v. Nicholson, 21 Vet. App. 120, 124 (2007).  Thus, the examination report is insufficient for the purpose of deciding the Veteran's claims.  Accordingly, the case is REMANDED for the following action:

1.  Schedule the Veteran for an appropriate VA examination (by a physician who has not previously examined him) to determine the etiology of his claimed bleeding ulcers and colitis.  The claims folder should be forwarded to the examiner for review, and the examiner should be directed to elicit a complete history from the Veteran, to include a discussion of any pertinent symptoms he experienced during and following service.  

Following examination, interview of the Veteran, and review of the claims file, the examiner should identify all currently present gastrointestinal diagnoses.  With respect to each currently present diagnosis, the examiner should provide an opinion as to whether it is more likely than not (i.e., probability greater than 50 percent), at least as likely as not (i.e., probability of 50 percent), or less likely than not (i.e., probability less than 50 percent) that the diagnosis is related to any disease or injury in service.

A discussion of the complete rationale for all opinions expressed should be included in the examination report, to include reference to pertinent evidence where appropriate.

2.  Schedule the Veteran for an appropriate VA examination (by a physician who has not previously examined him) to determine the etiology of his claimed pulmonary disability.  The claims folder should be forwarded to the examiner for review, and the examiner should be directed to elicit a complete history from the Veteran, to include a discussion of any pertinent symptoms he experienced during and following service.   

Following examination, interview of the Veteran, and review of the claims file, the examiner should identify all currently present pulmonary diagnoses.  With respect to each currently present diagnosis, the examiner should provide an opinion as to whether it is more likely than not (i.e., probability greater than 50 percent), at least as likely as not (i.e., probability of 50 percent), or less likely than not (i.e., probability less than 50 percent) that the diagnosis is related to any disease or injury in service.

A discussion of the complete rationale for all opinions expressed should be included in the examination report, to include reference to pertinent evidence where appropriate.

3.  The Veteran is hereby notified that it is his responsibility to report for any examination, and to cooperate in the development of the claim.  The consequences for failure to report for a VA examination without good cause may include denial of the claim.  38 C.F.R. §§ 3.158, 3.655.

4.  Readjudicate the Veteran's claims, with application of all appropriate laws, regulations, and case law, and consideration of any additional information obtained as a result of this remand.  If the decision remains adverse to the Veteran, he and his representative should be furnished a supplemental statement of the case and afforded an appropriate period of time within which to respond thereto.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).



_________________________________________________
MICHAEL LANE
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2010).


